RECEIVED IN
                                                      COURT OF CRIMINAL APPEALS
Decerfffoer J.2, 2015
Re: Ex parte Tyrone Mitchell/ WR-82,097-02
                                                                     DEC 16 2015
Dear   Clerk/

     I am writing to find out what the status is on my writ of
habeas corpus filed with this court in 10/2014^.^Jj ^e^fcg&e
card showing it had been filed but have never been contacted since.
I have clearly shown that I am actually innocent.                       But due to the
prosecutor's office not fullfilling their duty to resolve my
issues I have been unable to receieve any relief.
     I do not have the money to hire a lawyer.                   All I have wanted
is   to have    the   medical     examiner   re-evaluate       the   cause   of   death.

Because the lawyer appointed me by the court "works for the court."
The medical examiner was not called to testify. The prosecutor
and court appointed lawyer "stipulated" to the medical examiner's
report. And used a police officer to present "certain portions"
to the jury.          I did not cause the death of the person whordied!
But the Court's rely on the findings of the same court that scammed
the jury to start, with.            How am I supposed to get my issue before
the courtif the court relies on the lies of- the prosecutor to decide
my   issues?
     I want to know if my habeas corpus is being considered as an
actual   innocence       claim?     Thanks....



                                                          Sincerely,
                                                 Milton Tyrone Mitchell
                                                 T.DCJ.    #    1811062

                                                 3001, S. Emily Dr.
                                                 Beeville,      TX 78102